Order entered December 6, 2016




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-16-00472-CV

                      ROBBIE LESA HAMES HORTON, Appellant

                                            V.

                       JP MORGAN CHASE BANK, N.A., Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-01162-E

                                         ORDER
       Before the Court is appellee’s December 4, 2016 unopposed second motion to extend

time to file appellee’s brief. Appellee’s motion is GRANTED. Appellee’s brief shall be filed

by January 4, 2017. We caution appellee that further extensions may not be granted absent

extraordinary circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE